DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply and amendment filed 6/30/2022, are acknowledged.  Claims 1, 87-89, 92-97 and 100-104 are pending. 

Withdrawal of Claim Objections/Rejections
Any previous objection or rejection not reiterated herein has been withdrawn.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 102 is objected to because of the following informalities:  The claim is objected for using “such as.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 87-89, 92-97 and 100-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koritala et al. (US 2008/0102114) in view of Erdogar et al., Int'l J. of Pharmaceutics 471 (2014) 1-9 and Kaplan et al. (WO 2013/126799).
	Regarding claim 1, Koritala et al. teaches “chitosan nano/microsphere are coated with a hydrophilic agent such as polycaprolactone.”  Para. [0012].  “In one preferred embodiment, the hydrophobic polymer is PCL, whose biocompatibility and biodegradability is known.”  Para. [0107].  Koritala et al. also  teaches that chitosan may have a positive charge.  See para. [0111]. “The nano/microparticles of the invention typically comprise a therapeutic or diagnostic agent dispersed throughout.  In some embodiments, the microspheres or nanospheres of the invention include at least one therapeutic agent, such as protein, antigens, antibodies, antibody fragments, enzymes, vaccines, enzyme inhibitors, DNA, RNA, antisense oligonucleotides and other regulatory nucleic acids such as siRNAs and shRNAs, genes, gene constructs, or combinations thereof.”  Para. [0011].  Therapeutic agents also include growth factors and ocular drugs.  See para. [0118].  Ocular drugs would suggest the composition is suitable for the eye as well as the fact that the polymers are biocompatible and biodegradable. 
Koritala et al. does not expressly teach “poly (ɛ-caprolactone) and “an anti-VEGF therapeutic.”
Erdogar et al. teaches cationic core-shell nanoparticles comprising chitosan coated poly-ɛ-caprolactone.  See Abstract.  According to Erdogar CS-PCL nanoparticles resulted in longer retention time and the best survival rate.  See page 6, col. 1.  The formulation was also determined to be the most promising in terms of nanoparticle accumulation in tissue and lowest tissue damage.   See page 8, col. 1.   
Kaplan et al. teaches compositions and methods for ocular delivery of a therapeutic agent.  See Title.   In particular Kaplan et al. compositions for sustained release of an anti-vascular endothelial growth factor therapeutic agent.  See para. [0006].  
In light of the foregoing references, the claimed drug delivery composition would have been prima facie obvious under the rationale of combining prior art elements according to known methods to yield predictable results.  As discussed above each element claimed is taught by the prior art with the only difference being the lack of actual combination of elements in a single prior art reference.  Here, one of ordinary skill in the art could have combined the elements as claimed by known methods and in combination each element merely would perform the same function as it does separately.  For instance, incorporating “poly (ɛ-caprolactone)” as taught by Erdogar et al. for a polycaprolactone taught by Koritala et al., would have been by the same, if not similar, method.  Further, selecting poly (ɛ-caprolactone) for polycaprolactone would have been prima facie obviousness because the selection of a known material based on its suitability for its intended use is prima facie obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Similarly, incorporating an anti-VEGF therapeutic as taught by Kaplan et al. for a therapeutic agent including growth factors and ocular drugs as taught by Koritala et al., would have been by the same, if not, similar method.  Indeed, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972).  Accordingly one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 87 and 88, Koritala et al. teaches deacetylation between 70% and 90%.  See para. [0077].  
Regarding claim 89, Koritala et al. teaches molecular weights in the range from 4,000 Dalton to 2,000,000 Dalton.  See para. [0076].  
Regarding claims 92 and 93, Koritala et al. teaches microspheres “in the size range of 1 to 100 micrometers in diameter” and nanospheres “in the size range of 50 to 1000 nanometers in diameter.”  Paras. [0068]-[0069].  
Regarding claim 94-96, Example 16 teach 2.5 %, 5% or 10 w/v PCL.  The remainder of polymer is understood to be chitosan.   See para. [0208].  The particle has insulin as well. 
Regarding claim 97, Erdogar et al. teaches +10.5± mV.   See Table 1 at page 4. 
Regarding claim 100, Kaplan et al. teaches bevacizumab.  See para. [0012].
Regarding claims 101-104, Kaplan et al. teaches treating AMD. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618